Case 6:19-cv-00537-ADA Document 23-7 Filed 01/21/20 Page 1 of 3




                     EXHIBIT 4
1/17/2020                 Case 6:19-cv-00537-ADA Document 23-7
                                                           Flights Filed 01/21/20 Page 2 of 3




              Round trip            1 passenger           Economy


                   San Francisco SFO                          Dublin DUB                               Sun, Feb 2                 Thu, Feb 6



                             Bags           Nonstop             Airlines            Price           Times           Connecting airports             More




                   Track prices                                                                Date grid            Price graph             Nearby airports




                             Prices are currently typical for your trip.                                                              Details




              Depa ing ights
              Total price includes taxes + fees for 1 adult. Additional bag fees and other fees may apply.                                     Sort by:



                             4:30 PM – 10:45 AM+1                          10h 15m              Nonstop                                 $987
                             Aer Lingus                                    SFO–DUB                                                   round trip




            Hotels in Dublin
            Nightly prices for 1 guest Feb 3–Feb 6                                                                                        Search for hotels

                                     Clontarf Castle                                    Jurys Inn Parnell                             Royal Marine
                                     Hotel                                              Street Dublin                                 Hotel
                         $101        4.4             (2819)                   $77       4.2             (1689)               $78      4.2                 (1672)




              Explore more destinations from San Francisco




                       Ads          Travelocity           Expedia            CheapTickets              CheapOair         Priceline          eDreams




                      Flights              Language · English                  Country · United States               Currency · USD



            Find the cheapest and best flight for you.

            About Google         Privacy & Terms        Help Center and Consumer Information



https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0w…                                           1/2
1/17/2020              Case 6:19-cv-00537-ADA Document 23-7
                                                        Flights Filed 01/21/20 Page 3 of 3
            Displayed currencies may differ from the currencies used to purchase flights. Learn more.




https://www.google.com/travel/flights?tcfs=ChkKCC9tLzBkNmxwGg1TYW4gRnJhbmNpc2NvEi4KCC9tLzBmMnJxEgZEYWxsYXMaGAoKMjAyMC0w…   2/2
